DETAILED ACTION
	This Office action is based on the amendments filed February 11, 2021 for application 16/577,448.  Claims 1, 16, 18, ad 20 have been amended and claims 5, 8, and 9 have been cancelled; claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 each depend from cancelled claim 5 such that there is lack of antecedent basis for the limitations “The infant swaddle device”, “the one or more chambers”, and “the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangan et al. (US Patent 9,572,376).
Regarding claim 1, Gangan discloses an infant swaddle device (swaddling appliance 100) comprising:
a sleeve (textile base 110 for wrapping an infant) (Fig. 1; column 3, lines 39-41) having an inside facing portion and an outside facing portion, the inside facing portion and the outside facing portion each comprising an attachment mechanism (hook and loop fastener pair) (column 6, line 58 – column 7, line 5), the sleeve (110) comprising one or more closed chambers (pockets of pressure accessories 130) operable to hold a weighting between the inside facing portion and the outside facing portion (the pressure accessories 130 may be integrated in layers of the textile base 110) (column 4, lines 46-48), the weighting comprising polyfill fiber (fibrous polyester filling), pellets, or beads (column 4, lines 49-54),
wherein the sleeve (110) is operable to be wrapped around an infant’s arm such that the infant’s elbow is positioned within the sleeve (110) (Figs. 7-8), and wherein the sleeve (110) is capable of reducing startle reflexes of the infant when wrapped around the infant’s arm while the infant is sleeping.

Regarding claim 2, Gangan discloses that the sleeve (110) is capable of being wrapped such that the sleeve (110) and the infant’s elbow are restrained from bending or the sleeve (110) is capable of being wrapped such that the sleeve (110) and the infant’s elbow are able to bend (Fig. 8).
Regarding claims 3 and 4, Gangan discloses that when the sleeve is wrapped around the infant’s arm, the inside facing portion and the outside facing portion are reversibly attached together with the attachment mechanisms, wherein the attachment mechanisms are hook and loop fasteners (column 6, line 58 – column 7, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (US Patent Pub. 2004/0149293) in view of Daugherty et al. (US Patent Pub. 2004/0082891).
Regarding claim 1, Freedman discloses an infant swaddle device (arm restraint 10) comprising a sleeve (quilted fabric arm wrap 11) having an inside facing portion and an outside 
With respect to the limitation “an infant swaddle device”, it is noted that this language is solely recited in the preamble, wherein when reading the preamble in the context of the entire claim, the recitation “swaddle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
It is further noted that the limitation “wherein the sleeve reduces startle reflexes of the infant when wrapped around the infant’s arm while the infant is sleeping” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Although Freedman teaches that the sleeve (11) is a quilted fabric (¶ 0045), Freedman fails to teach that the sleeve (11) comprises one or more closed chambers operable to hold a weighting between the inside facing portion and the outside facing portion, wherein the weighting comprises polyfill fiber or pellets, glass beads, bamboo beads, and/or sand.
Daugherty discloses a splint device (10) comprising a sleeve (12) having an inside facing portion (second side 22) (Fig. 2) and an outside facing portion (first side 21) (Fig. 1), the sleeve (12) comprising a closed chamber operable to hold a weighting (plurality of particles 26) 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve taught by Freedman to comprise one or more closed chambers operable to hold a weighting between the inside facing portion and the outside facing portion, wherein the weighting comprises polyfill fiber or pellets, glass beads, bamboo beads, and/or sand as taught by Daugherty for the purpose of enabling the sleeve to better conform to the shape of the infant’s arm.
Regarding claim 2, Freedman discloses that the sleeve (11) is capable of being wrapped such that the sleeve (11) and the infant’s elbow are restrained from bending or the sleeve (11) is capable of being wrapped such that the sleeve (11) and the infant’s elbow are able to bend (¶ 0045).
Regarding claim 3, Freedman discloses that when the sleeve (11) is wrapped around the infant’s arm, the inside facing portion and the outside facing portion are reversibly attached together with the attachment mechanisms (18, 19) (¶ 0045).
Regarding claim 4, Freedman discloses that the attachment mechanisms (18, 19) are hook and loop fasteners, buttons, zippers, or snaps (¶ 0045).
Regarding claim 10, Freedman discloses that an upper edge of the sleeve (11) is operable to rest just below the infant’s armpit (Fig. 4).
Regarding claim 11, Freedman discloses that a bottom edge of the sleeve (11) is operable to rest just above the infant’s wrist or just under the infant’s elbow (Fig. 4).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Daugherty as applied to claim 1 above, and in further view of Williams (US Patent 9,445,933).  The combination of Freedman and Daugherty discloses the invention substantially as claimed, as described above, and Freedman further discloses one or more splints .
Williams discloses a splint (10) comprising a sleeve having an inside facing portion (top layer of material 20) (Fig. 1) and an outside facing portion (bottom layer of material 30) (Fig. 3), the sleeve (12) comprising a closed chamber operable to hold a weighting (beads 14) between the inside facing portion (20) and the outside facing portion (30) (Fig. 6), and one or more splints (semi-rigid member 17 + rigid support 18) operable to be received within the chamber (Fig. 6; column 4, lines 17-55).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by the combination of Freedman and Daugherty to include both the weighting and the one or more splints within the one or more chambers as taught by Williams for the purpose of providing rigid support in both the longitudinal and lateral directions while enabling the device to be rolled or folded when not in use.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Daugherty as applied to claim 1 above, and in further view of Hadjebi (WO 2018/141983) (English translation obtained from EPO.org).  The combination of Freedman and Daugherty discloses the invention substantially as claimed, as described above, but fails to teach a tab extending from a longitudinal side of the sleeve near one end of the sleeve, wherein the tab includes a securing mechanism for connecting the sleeve to a second sleeve.
Hadjebi discloses a sleeve (splints 1) and a tab (means for attachment 5) capable of being positioned to extend from a longitudinal side of the sleeve (1) near one end of the sleeve 
It is noted that the limitation “for storage” is a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Daugherty as applied to claim 1 above, and in further view of Karabel (US Patent Pub. 2018/0014987).  The combination of Freedman and Daugherty discloses the invention substantially as claimed, as described above, but fails to teach that the inside facing portion of the sleeve further comprises one or more anti-slip mechanisms operable to contact the infant’s arm and reduce movement of the sleeve, wherein the one or more anti-slip mechanisms comprise medical-grade silicone.
Karabel discloses a device (sleeve 1) comprising a sleeve (sleeve body 3) including one or more anti-slip mechanisms (non-slip material 19) operable to contact a user’s arm and reduce movement of the sleeve (3), wherein the one or more anti-slip mechanisms (19) comprise medical-grade silicone (Fig. 4; ¶ 0041).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve taught by the combination of Freedman and Daugherty to include one or more anti-slip mechanisms comprising silicone as taught by Karabel for the purpose of limiting slippage of the sleeve.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (US Patent Pub. 2004/0149293), in view of Daugherty et al. (US Patent Pub. 2004/0082891), and in further view of Hadjebi (WO 2018/141983) (English translation obtained from EPO.org).
Freedman discloses an infant swaddle device (arm restraint 10) comprising a sleeve (quilted fabric arm wrap 11) having an inside facing portion and an outside facing portion each comprising an attachment mechanism (hook and loop fasteners 18, 19), wherein the sleeve (11) is operable to be wrapped around an infant’s arm such that the infant’s elbow is positioned within the sleeve (11), and wherein the sleeve (11) is capable of reducing startle reflexes of the infant when wrapped around the infant’s arm while the infant is sleeping (Figs. 1-5; ¶ 0045).  Although Freedman teaches that the sleeve (11) is a quilted fabric (¶ 0045), Freedman fails to teach that the sleeve (11) comprises one or more closed chambers operable to hold a weighting between the inside facing portion and the outside facing portion, wherein the weighting comprises polyfill fiber or pellets, glass beads, bamboo beads, and/or sand.
Daugherty discloses a splint device (10) comprising a sleeve (12) having an inside facing portion (second side 22) (Fig. 2) and an outside facing portion (first side 21) (Fig. 1), the sleeve (12) comprising a closed chamber operable to hold a weighting (plurality of particles 26) between the inside facing portion (22) and the outside facing portion (21) (Fig. 3), wherein the weighting (26) comprises beads, pellets or sand (¶ 0003, 0027, & 0038).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve taught by Freedman to comprise one or more closed chambers operable to hold a weighting between the inside facing portion and the outside facing portion, wherein the weighting comprises polyfill fiber or pellets, glass beads, bamboo beads, and/or sand as taught by Daugherty for the purpose of enabling the sleeve to better conform to the shape of the infant’s arm.  However, the combination of Freedman and Daugherty fails to teach an infant swaddle system comprising two infant swaddle devices, wherein each sleeve 
Hadjebi discloses a system comprising two sleeves (splints 1, 1A) each including a tab (means for attachment 5) capable of being positioned to extend from a longitudinal side of the sleeve (1) near one end of the sleeve (1), wherein the tab (5) includes a securing mechanism for connecting the two sleeves (1, 1A) together (Figs. 1b-3 & 5; lines 274-306 of the English translation).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by the combination of Freedman and Daugherty to include a second sleeve identical to the first sleeve and each including a tab as taught by Hadjebi for the purpose of immobilizing a larger anatomical area as needed.
With respect to the limitations “an infant swaddle system” and “infant swaddle devices”, it is noted that this language is solely recited in the preamble, wherein when reading the preamble in the context of the entire claim, the recitation “swaddle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
It is further noted that the limitations “wherein the sleeve reduces startle reflexes of the infant when wrapped around the infant’s arm while the infant is sleeping” and “for storage” are recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Gangan et al. (US Patent 9,572,376) in view of Buckson (US Patent 9,060,549).  Gangan discloses a method comprising wrapping a sleeve (textile base 110 for wrapping an infant) of an infant swaddle device (swaddling appliance 100) around an infant’s arm such that the infant’s elbow is positioned within the sleeve (110) (Fig. 8), the sleeve comprising an inside facing portion and an outside facing portion, the inside facing portion and the outside facing portion each comprising an attachment mechanism (hook and loop fastener pair) (column 6, line 58 – column 7, line 5), the sleeve (110) comprising one or more closed chambers (pockets of pressure accessories 130) operable to hold a weighting between the inside facing portion and the outside facing portion (the pressure accessories 130 may be integrated in layers of the textile base 110) (column 4, lines 46-48), the weighting comprising polyfill fiber (fibrous polyester filling), pellets, or beads (column 4, lines 49-54).
Although Gangan fails to expressly teach that the method is for reducing startle reflexes of the infant, since Gangan disclosed the structure and method steps as claimed, the method taught by Gangan would implicitly provide the result of reducing startle reflexes of the infant.
Alternatively, Buckson discloses that it is well known that securing an infant’s arms will reduce startle reflexes of the infant (column 6, lines 22-28).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use the method taught by Gangan to reduce startle reflexes of the infant as taught by Buckson since immobilizing the infant’s arm will keep the infant from moving around while sleeping.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (US Patent Pub. 2004/0149293), in view of Daugherty et al. (US Patent Pub. 2004/0082891), and in further view of Buckson (US Patent 9,060,549).
Regarding claim 18, Freedman discloses a method comprising wrapping a sleeve (quilted fabric arm wrap 11) of an infant swaddle device (arm restraint 10) around an infant’s 
Daugherty discloses a splint device (10) comprising a sleeve (12) having an inside facing portion (second side 22) (Fig. 2) and an outside facing portion (first side 21) (Fig. 1), the sleeve (12) comprising a closed chamber operable to hold a weighting (plurality of particles 26) between the inside facing portion (22) and the outside facing portion (21) (Fig. 3), wherein the weighting (26) comprises beads, pellets or sand (¶ 0003, 0027, & 0038).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve taught by Freedman to comprise one or more closed chambers operable to hold a weighting between the inside facing portion and the outside facing portion, wherein the weighting comprises polyfill fiber or pellets, glass beads, bamboo beads, and/or sand as taught by Daugherty for the purpose of enabling the sleeve to better conform to the shape of the infant’s arm.
Although the combination of Freedman and Daugherty fails to expressly teach that the method is for reducing startle reflexes of the infant, since the combination of Freedman and Daugherty disclosed the structure and method steps as claimed, the method taught by the combination of Freedman and Daugherty would implicitly provide the result of reducing startle reflexes of the infant.
However, Buckson discloses that it is well known that wrapping a sleeve around an infant’s arm will reduce startle reflexes of the infant (column 6, lines 22-28).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the 
Regarding claim 19, Freedman discloses that the infant is unswaddled (Fig. 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Daugherty and Buckson as applied to claim 18 above, in further view of Hadjebi (WO 2018/141983) (English translation obtained from EPO.org), and in even further view of Karabel (US Patent Pub. 2018/0014987).  The combination of Freedman / Daugherty / Buckson discloses the method substantially as claimed, as described above, but fails to teach a tab with a securing mechanism.
Hadjebi discloses a sleeve (splint 1) comprising a tab (means for attachment 5) with a securing mechanism (Figs. 1b-3 & 5; lines 274-306 of the English translation).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of the method taught by the combination of Freedman / Daugherty / Buckson to include a tab with a securing mechanism as taught by Hadjebi for the purpose of connecting the sleeve to another sleeve to immobilize a larger anatomical area as needed.  However, the combination of Freedman / Daughtery / Buckson / Hadjebi fails to teach one or more anti-slip mechanisms on the inside facing portion.
Karabel discloses a device (sleeve 1) comprising a sleeve (sleeve body 3) including one or more anti-slip mechanisms (non-slip material 19) on an inside facing portion of the sleeve (3) (Fig. 4; ¶ 0041).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleeve of the method taught by combination of Freedman / Daugherty / Buckson / Hadjebi to include one or more anti-slip mechanisms as taught by Karabel for the purpose of limiting slippage of the sleeve.

Response to Arguments
Applicant’s arguments filed February 11, 2021 have been considered but are moot because they do not apply to the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/5/2021